DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, see pg. 9, with respect to the Objection to the Drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments and amendments, see pg. 9, with respect to the Objection to the Specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments and amendments, see pg. 9, with respect to the Claim Objections have been fully considered and are persuasive.  The objection to the claims has been withdrawn. 
Applicant’s arguments, see pgs. , with respect to the rejections of claims 1-4, 6-8, and 20 under 35 U.S.C. § 102(a)(1) by Corbett III et al. (US 2015/0257733), claims 5 and 16 under 35 U.S.C. § 103 by Corbett in view of Endo (US 2019/0029647, US equivalent which claims priority to WO 2017/170111), claim 9 under 35 U.S.C. § 103 by Corbett in view of Jago (US 2019/0125301, US equivalent which claims priority to WO 2017/182397), and claims 10-15 and 17-19 under 35 U.S.C. § 103 by Corbett have been considered but are moot in view of the updated grounds of rejection necessitated by amendment.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 2-9 are objected to because of the following informalities:  the preambles of claims 2-9 are directed to “the graphical user interface of claim 1” and have not be updated to reflect the preamble of the amended claim 1, which reads “an ultrasound system”. For proper dependency, the preambles of claims 2-9 should read “the ultrasound system of claim 1, wherein…” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Specifically, claims 1, 10, and 20 recite “an icon showing a direction to orientate the wearable ultrasound probe with respect to a patient based on whether the first ultrasound array or the second ultrasound array is active.” However, the specification does not provide description of “showing a direction to orientate the wearable ultrasound probe.” The applicant’s highlighting of paragraphs [0070]-[0076] instead only discusses indicating “which array is in use with an icon” ([0073]), “an icon” which “provides the user with a reminder regarding where to position the probe” ([0074]) and “if a dual array probe is being used, selects the appropriate array for that scan” ([0075]). Further the icon on Figs. 8-9 as highlighted on pg. 11 of applicant’s remarks do not sufficiently disclose “a direction to orientate the wearable ultrasound probe with respect to a patient.” Rather, the icon illustrates a difference between the active and inactive arrays (i.e., the presence of the arrow of the straight line). However, this icon, nor “the arrow pointing from the first ultrasound array” provides information sufficient to orientate the wearable ultrasound probe beyond indicating which array is used. Further, absent a description of that particular graphic and the arrow in the specification, there is not sufficient disclosure to one of ordinary skill in the art that the information obtained from the icon is to “show a direction to orientate the wearable ultrasound probe with respect to a patient based on whether the first ultrasound array or the second ultrasound array is active.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett III et al. (US 2015/0257733) in view of Koblish et al. (US 2014/0081262).
Regarding claim 1, Corbett teaches an ultrasound system, the system comprising: a wearable ultrasound probe including…a graphical user interface in communication with the wearable ultrasound probe (“a wearable ultrasound imaging system, comprising an ultrasound probe configured to emit and receive ultrasonic energy; a proximal wearable component electrically interconnected with said ultrasound probe, adapted to be wearable on the hand, wrist, or arm of a user, and including at least one user interface mechanism” [0006]). 
Corbett further teaches that the graphical user interface (user interface in Fig. 9) includes: a plurality of active elements responsive to an operation mode of the ultrasound system, and to a record of prior user choices (horizontal bar of icons 32 and vertical icons on right  in Fig 9, “which represent each scan in an eFAST exam permit a user to indicate which scan he or she would like to perform” and “in response to that indication the system is automatically configured to scan in accordance with the preset parameters associated with that scan, respectively” [0040]). 
Further, Corbett teaches a user-operable element that automatically optimizes at least one setting for a first scan of an eFAST exam performed by the wearable ultrasound probe in response to user input, the at least one setting comprising gain, depth, or array in [0038]: adjust the array, an ability to adjust the gain, or brightness or vividness of the signal, an ability to optimize images, and a zoom capability” as well as “gain, depth, scan plane, and other system parameters” that are “automatically set system parameters” ([0040]). 
Corbett also teaches an icon showing a direction to orientate the wearable ultrasound probe with respect to a patient based on whether the first ultrasound array or the second ultrasound array is active in Fig. 9. The icons 32 encompass diagrams of the different body positions to be scanned (i.e. PLAX, RUQ, etc.), which include markups of scan cones to illustrate the placement and direction of the probe on the body for obtaining scans of the relevant portion. Additionally, the graphical user interface of Fig. 9 includes an icon in the top left corner highlighting which of the two ultrasound arrays are active for the selected scan of the e-FAST exam. 
However, Corbett does not explicitly disclose that the wearable ultrasound probe includes a first ultrasound array disposed at a distal end and angled toward a palmar side of a housing between 60-105 degrees from a longitudinal axis, and a second ultrasound array disposed adjacent the distal end, proximal to the first ultrasound array, and angled toward the palmar side of the housing between 10-50 degrees from the longitudinal. Instead, Corbett teaches a probe 12 that may consist of parallel and transverse arrays 22 and 24 as discussed for a bi-plane array in [0022] and Fig. 7. The reference further discloses “probes of various shapes and architectures” that “would be appropriate for use with this system” ([0019]) such as in a parallel configuration wherein “a portion of the scan looks forward from the finger, so that if the user directs his finger to point at the body surface, the probe will image a scan plane into the body. The user can then 
Koblish teaches a system for ablation therapy by using at least one ultrasound sensor for mapping cardiac tissue, which shares a technical field of ultrasound imaging with the instant application. Specifically, Koblish teaches a catheter 110 comprising “an elongated tubular member having a distal end 116” ([0038]), which “can further include ultrasound transducers 117-119” ([0040]). Further, Fig. 1 (reproduced below) illustrates three ultrasound transducers 117-119 arranged on the distal end of the probe, with transducer 118 depicted on the apex of the probe at a 90° from the longitudinal axis of the probe, and transducers 117 and 119 adjacent to transducer 118 at 45° angles relative to the longitudinal axis of the probe. While “three ultrasound transducers are illustrated in Fig. 1, various embodiments can have a lesser or greater number of ultrasound transducers” ([0040]), such as only including ultrasound transducer 117 and 118 or 119 and 118. 

    PNG
    media_image1.png
    150
    178
    media_image1.png
    Greyscale

Reproduction of Fig. 1 of Koblish highlight the position and angle of ultrasound transducers 117-119.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe arrays of Corbett with the position of transducers 117 (or 119) and 118 of Koblish relative to a palmar side in order to receive information from different directions since “the direction that an ultrasound transducer faces can correspond to the area that the ultrasound transducer scans” (Koblish, [0041]).
the graphical user interface displays an image illustrating a correct probe placement for the first scan in the icons 32 of Fig. 9. The small images of the different body positions to be scanned (i.e. PLAX, RUQ, etc.) include markups to illustrate the placement of the probe on the body for obtaining scans of the relevant portion, whereby any one of the images may be designated the first scan. 
Claim 3 is further anticipated by Corbett in that the graphical user interface displays an image illustrating which array, of the first ultrasound array and the second ultrasound array, is to be used for the first scan. In the top left corner of Fig. 9 an icon is displayed providing information on the array used for a particular scan (i.e. “Trans” as displayed for transverse; the other given array option is parallel).
Regarding claim 4, Corbett further teaches a user-operable element that automatically optimizes at least one setting for a second scan of an eFAST exam in response to user input with the at least on setting comprising gain, depth, or array.  As above for claim 1, [0038] and [0040] teach the claimed settings. [0040] further teaches that “when a user has completed” a first scan, “the user so indicates to the system, which saves the scan and then changes system parameters so that they are optimized for the next scan in accordance with the next pre-set” and “in response to that indication” to perform another eFAST scan, “the system is automatically configured to scan in accordance with the preset parameters associated with that scan.” 
The above references from [0038] and [0040] for claim 4 further read on claim 6, wherein the user-operable element automatically optimizes at least one setting for a second scan when a user selects said second scan.
With respect to claim 7, Corbett teaches that the graphical user interface comprises seven user-operable elements, each of which represents one of the scans making up an eFAST examination. Fig. 9 illustrates at least eight icons that make up the eFAST examination, as well as a recitation of multiple serial scans as described in [0039], while Fig. 10 shows up to nine selectable scans of the eFAST examination. Since user interface of Corbett is capable of displaying eight icons as shown and choosing nine scan options, it is therefore inherent that seven icons can be selected and displayed, since a plurality of icons are displayable for “rapid ultrasound survey of key organs, internal bleeding, and heart and lung function” ([0039]). 
Like claim 2 above, the symbols within the icons 32 of Fig. 9 of Corbett teach the user- operable elements illustrating the correct probe placement for one said scan of claim 8.
Independent claim 10, which includes the element of an ultrasound probe comprising two arrays, wherein said first array is a high frequency linear array and said second array is a phased array in addition to the elements of claim 1 is also anticipated by the modification Corbett as previously conveyed. Corbett teaches a probe 12 that may consist of parallel and transverse arrays 22 and 24 as discussed for a bi-plane array in [0022] and Fig. 7. The reference further teaches “probes of various shapes and architectures” that “would be appropriate for use with this system” ([0019]), such as a linear array in [0020], a curved linear array [0021], and a phased array in [0019] and [0021]. With respect to the high frequency linear array, linear arrays are commonly used in the field for more superficial imaging and therefore operate at a high frequency to obtain high resolution and “good imaging of structures near the surface of the array” ([0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designated elements 22 and 24 of probe 12 a linear array and phased array in order to provide “imaging of structures near the surface” and “at some distance away from the array” ([0019]), respectively, and to minimize “the probe head profile” ([0021]).
user-operable element further optimizes at least one setting of a first scan of an eFAST exam, and the at least one setting comprising gain or depth.   
With respect to claim 12, Corbett further teaches that the ultrasound probe is a wearable probe in [0006], disclosing a “wearable ultrasound imaging system.” 
The elements of claim 13, wherein said graphical user interface displays an image illustrating a correct probe placement for the first scan, is taught by Corbett as previously for claim 2 in the symbols superimposed on the icons 32 of Fig. 9. 
Claim 14, wherein said graphical user interface displays an image illustrating which array, of the first array and the second array, is to be used for the first scan, is further taught by Corbett as above for claim 3 in the top left icon of Fig. 9. 
Regarding claim 15, Corbett teaches the graphical user interface further comprising a user-operable element that automatically optimizes at least one setting for a second scan of an eFAST exam, with the at least one setting comprising gain, depth, or array as above for claim 4 in paragraphs [0038] and [0040], as well as in the “example of a user interface which shows preset parameters corresponding to each scan in an e-FAST exam” shown in Fig. 10 ([0040]). 
The element of claim 17, wherein said user-operable element automatically optimizes at least one setting for a second scan in response to user input, is taught by Corbett as previously for claim 6 in paragraphs [0038] and [0040], as well as in the parameter settings of subsequent scans in Fig. 10.
With respect to claim 18, Corbett further teaches the graphical user interface comprising seven user-operable elements, each of which represents a scan making up an eFAST examination as above for claim for claim 7 in Figs. 9 and 10. 
each user-operable element illustrating a correct probe placement for a corresponding scan as previously shown for claim 8 in the marked-up icons 32 of Fig. 9.  

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett and Koblish as applied to parent claims 1 and 10, respectively, and further in view of Endo (US 2019/0029647).
The modification of Corbett teaches all the elements of the graphical user interface of claim 4 and the ultrasound system of claim 15, but does not disclose the user-operable element visually indicating that said scan is complete in response to user input. 
Endo, which teaches an analogous ultrasound diagnostic apparatus for eFAST examination, discloses in Fig. 5 and [0067] – [0071] “a plurality of situation display portions L indicating whether the examination of each examination part related to the continuous examination that is currently being performed has ended” ([0070]). For example, “the examination result indicating that the examination of the right abdomen has ended is reflected in the dialogue D in such a way that an ultrasound image of the right abdomen is displayed in the situation display portion L corresponding to the right abdomen” ([0071]). Paragraph [0068] further discloses that “the user may operate the input unit 16 to determine whether the examination of the part that is being examines has ended.” 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the user interface of Corbett with the display option of Endo to help illustrate to the user which scans have been completed and which ones remain “unexamined” ([0070]) and to be examined.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Corbett and Koblish as applied to parent claim 1, and further in view of Jago et al. (US 2019/0125301).
The modification of Corbett teaches all the elements of the graphical user interface of claim 8, but does not disclose the user-operable element changing color in response to user input indicating that the corresponding scan has been completed. 
Jago, which describes an ultrasound imaging system which includes a user interface with graphical user interface elements, shares a field of invention with Corbett and the instant application. Jago teaches in [0062] that “in block 716, the user interface may provide visual feedback of the scanned area, for example by displaying an icon of a breast graphic overlaid with a demarcated region that corresponds to the estimated scanned area”, which “may be colored (e.g., green to indicate “completed”), or filled with a cross hatch or shading.” 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the user interface of Corbett with the color change indicator of Jago to further highlight the completion of a scan and easier distinguish “the remaining area to be scanned”, which may be uncolored or “demarcated for example using a color (e.g., orange)” to indicate “that this area is yet to be completed” ([0062]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Voegele et al. (US 2004/0225217) teaches a fingertip-mounted ultrasound medical instrument.  
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REMY C COOPER/            Examiner, Art Unit 3793                    

/CHRISTOPHER L COOK/            Primary Examiner, Art Unit 3793